Citation Nr: 0937363	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The National Personnel Records Center (NPRC) has indicated 
that the appellant's service from July 1945 to August 1946 
constituted active duty; however, service personnel records 
show enlistment as a member of a Navy ROTC unit.  The 
appellant also served as a member of a reserve unit from May 
1952 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appellant contends that he was exposed to loud gunfire 
while serving in the Navy Reserves, and states that he has 
experienced reduced hearing acuity and ringing in his ears 
since.  The appellant noted that he drilled one weekend per 
month and two weeks each year from 1952 to 1954.  He 
described one incident in particular which occurred in 1953 
while aboard a submarine chaser out of New Orleans during a 
two-week active duty for training period.  Specifically, the 
appellant noted that he was assigned as a gunner's mate, and 
his duties included teaching other service members how to use 
a twin barrel 40-millimeter battery.  The appellant stated 
that he taught others how to use this weapon for six to eight 
hours per day, during each two-week training period.  He 
stated that his ears would "close down" at times, and he 
would be deafened.  The appellant indicated that ringing in 
his ears began during this two-week period in 1953 as a 
result of exposure to loud gunfire, and he also contends that 
this training led to his currently diagnosed hearing loss.

The service treatment records (STRs) contain a March 1953 
entry noting that the appellant was aboard the U.S.S. PCE 842 
in New Orleans, Louisiana.  He was examined and found 
physically qualified for transfer to release from two weeks 
training duty.  Hearing examinations dated in May 1945, June 
1945, July 1945, August 1946, and May 1952 all showed 
whispered voice examinations that revealed hearing acuity of 
15/15, and the STRs do not contain complaints or treatment 
related to hearing loss or tinnitus.

The first post-service indication of hearing loss is in July 
of 1997, when the appellant presented at the St. Cloud VA 
medical center (VAMC), complaining of a loss of hearing 
acuity.  An August 1997 entry shows that he had longstanding 
hearing problems made worse while in the Navy.  At an August 
1997 audiological assessment, the audiologist diagnosed the 
appellant with mild to severe high frequency sensorineural 
hearing loss in the right ear and moderate to profound high 
frequency mixed hearing loss in the left ear.  A July 1999 
audiometric assessment noted that the appellant had a history 
of significant noise exposure while in combat in Korea and 
during personal firearm and power tool use after discharge 
from active duty.  The July 1999 audiological evaluation 
reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
60
65
LEFT
45
35
50
50
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains: 1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the appellant suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the claimed 
disability or symptoms were service related).

In this case, there is evidence of currently diagnosed 
bilateral hearing loss and subjective complaints of tinnitus.  
The record also contains statements from the appellant 
asserting that he was exposed to loud noise while serving as 
a gunner's mate in the Navy Reserves aboard several different 
ships, and in particular during a two-week active duty for 
training period while aboard a submarine chaser in New 
Orleans.  The appellant states that he has experienced 
ringing in his ears ever since this two week training period.  
See February 2007 statement in support of claim.  In this 
regard, the Board notes that the appellant is competent to 
describe his in-service exposure to loud noises and the 
symptoms he has experienced since.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The STRs show that the appellant served aboard a 
ship in New Orleans for a two-week period in March 1953, and 
at the conclusion of his training, he was found physically 
qualified for release.  

In view of the foregoing, because the record suggests that 
the appellant's current hearing loss and tinnitus "may be 
associated" with his period of reserve duty, specifically, 
the result of acoustic trauma while on active duty for 
training in the reserves, the Board finds that a VA 
examination to determine whether his currently diagnosed 
hearing loss and tinnitus are attributable to military 
service is required.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon.  

The Board will therefore remand to afford the appellant a VA 
examination to determine whether it is at least as likely as 
not that his currently diagnosed hearing loss and tinnitus 
are attributable to his military service, taking into account 
the appellant's statements regarding in-service acoustic 
trauma while serving as a reservist during a two-week active 
duty for training period, and his statements regarding 
continued symptoms of tinnitus since his reserve training in 
1953.

Additionally, the Board notes that although the appellant's 
Navy Reserve personnel file is of record for his period of 
reserve service from July 1945 to August 1946, there is no 
personnel file of record for his May 1952 to August 1954 
period of reserve duty.  As such, the Board finds that the 
AOJ should attempt to obtain the appellant's official 
personnel record for his May 1952 to August 1954 period of 
reserve duty because the information contained in the 
personnel file, including the appellant's military specialty, 
location and duty assignments (active duty for training or 
inactive duty training), might be helpful to the analysis and 
disposition of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the 
appellant's reserve unit(s) to obtain his 
personnel file for his May 1952 through 
August 1954 period of reserve service.  
The AOJ should attempt to ascertain his 
duty status (ACDUTRA or INACDUTRA) during 
this period, in addition to his military 
specialty, and locations/ ships where the 
appellant was stationed.

2.  The appellant should be afforded a VA 
audiological examination which contains a 
nexus opinion regarding the medical 
probability that the appellant's 
currently shown hearing loss or tinnitus 
is attributable to military service.  The 
audiologist should include an opinion as 
to whether it is at least as likely as 
not that any current hearing loss or 
tinnitus is the result of in-service 
acoustic trauma, taking into 
consideration the appellant's statements 
regarding noise exposure while serving on 
active duty for training in 1953, and his 
statement noting continued ringing in his 
ears and hearing difficulty from that 
point until the present.

The appellant's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

(The AOJ should make sure that the 
medical opinion complies with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to military 
service.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

